Exhibit 10.81
 
NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH IT IS CONVERTIBLE HAVE BEEN
REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
SECTION 3(b), 4(2) OR 4(6) OF THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED, SOLD, PLEDGED,
TRANSFERRED, ASSIGNED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION OR EXCLUSION FROM THE REGISTRATION REQUIREMENTS THEREUNDER
AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS.


No. CE-2
$ 50,000.00



12% CONVERTIBLE NOTE DUE 12 MONTHS FROM ORIGINAL ISSUANCE DATE


THIS NOTE is a duly authorized note issued by National Automation Services,
Inc., a corporation organized and existing under the laws of the State of Nevada
(the “Company”), designated as its 12% Convertible Notes (the “Notes”) due in 12
months from the Original Issuance Date (the “Maturity Date”), issued on November
1st, 2013 (the “Original Issuance Date”) in an aggregate principal amount of
Fifty Thousand Dollars (US $50,000).


FOR VALUE RECEIVED, the Company promises to pay to The Entrust Group Inc. fbo
Sharon V. Kinney IRA #60-01250 with the personal residence located at the address listed below
(the “Holder”) the principal sum of (US $50,000, on or prior to the Maturity Date
and to pay interest to the Holder on the principal sum at a flat rate of 12% of
the principal amount of the Note.  Interest shall accrue daily commencing on the
Original Issuance Date until payment in full of the principal sum is
made.   Interest is to be paid to the Holder on the anniversary of the Issuance
Date.  The Holder retains the option to convert the interest into shares at the
closing market price of the Issuance Date anniversary in lieu of cash payment
and agrees to provide at least (10) days’ notice prior to Issuance Date.   At
such time they will be free trading under the provision of Section 2
hereof.   No notice is required to receive cash interest payments.


If at any time after the Original Issuance Date an Event of Default has
occurred, the Holder shall be entitled to remedies under Section 2 hereof.  This
is not a Public Offering and is being offered to accredited investors only.


This Note is subject to the following additional provisions:


Section 1.                  Events of Default and Remedies.


I.                “Event of Default,” when used herein, means any one of the
following events (whatever the reason and whether any such event shall be
voluntary or involuntary or effected by operation of law or pursuant to any
judgment, decree or order of any court, or any order, rule or regulation of any
administrative or governmental body):


(a)        any default in the payment of the principal of or interest on this
Note as and when the same shall become due and payable either at the Maturity
Date, by acceleration, conversion, or otherwise;
 
 
 

--------------------------------------------------------------------------------

 
 
(b)        the Company shall fail to observe or perform any other covenant,
agreement or warranty contained in, or otherwise commit any breach of, this
Note, and such failure or breach shall not have been remedied within fifteen
(15) Business Days of its receipt of notice of such failure or breach;


(c)    
   the  Company  shall  commence  a  voluntary  case  under  the  United  States
Bankruptcy Code as now or hereafter in effect or any successor thereto (the
“Bankruptcy Code”); or an involuntary case is commenced against the Company
under the Bankruptcy Code and the petition is not controverted within thirty
(30) days, or is not dismissed within sixty (60) days, after commencement of the
case; or a “custodian” (as defined in the Bankruptcy Code) is appointed for, or
takes charge of, all or any substantial part of the property of the Company or
the Company commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to the Company or there is commenced against the Company any
such proceeding which remains un-dismissed for a period of sixty (60) days; or
the Company is adjudicated insolvent or bankrupt; or any order of relief or
other order approving any such case or proceeding is entered; or the Company
suffers any appointment of any custodian or the like for it or any substantial
part of its property which continues un-discharged or un- stayed for a period of
thirty (30) days; or the Company makes a general assignment for the benefit of
creditors; or the Company shall fail to pay, or shall state that it is unable to
pay, or shall be unable to pay, its debts generally as they become due; or the
Company shall call a meeting of its creditors with a view to arranging a
composition or adjustment of its debts; or the Company shall by any act or
failure to act indicate its consent to, approval of or acquiescence in any of
the foregoing; or any corporate or other action is taken by the Company for the
purpose of effecting any of the foregoing;


II.            Remedies        If any Event of Default occurs and continues,
then the Holder may, by notice to the Company, accelerate all of the payments
due under this Note by declaring all amounts so due under this Note, whereupon
the same shall become immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are waived by the Company,
notwithstanding anything contained herein to the contrary, and the Holder may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law.  Such declaration may be rescinded and annulled by the Holder at
any time prior to payment hereunder.  No such rescission or annulment shall
affect any subsequent Event of Default or impair any right consequent
thereon.  This shall include, but not be limited to the right to temporary,
preliminary and permanent injunctive relief without the requirement of posting
any bond or undertaking.


(a)        The Holder may thereupon proceed to protect and enforce its rights
either by suit in equity and/or by action at law or by other appropriate
proceedings whether for the specific performance (to the extent permitted by
law) of any covenant or agreement contained in this Note or in aid of the
exercise of any power granted in this Note, and proceed to enforce the payment
of this Note. The Company agrees to pay reasonable costs of collection incurred
by Holder and its counsel upon a default and failure of the Company to pay the
Note in a timely manner.


(b)        Except as expressly provided for herein, the Company specifically (i)
waives all rights it may have (A) to notice of nonpayment, notice of default,
demand, presentment, protest and notice of protest with respect to any of the
obligations hereunder or the shares of Common Stock and (B) notice of acceptance
hereof or of any other action taken in reliance hereon, notice and opportunity
to be heard before the exercise by the Holder of the remedies of self-help,
set-off, or other summary procedures and all other demands and notices of any
type or description except for cure periods; and (ii) releases the Holder, its
officers, directors, agents, employees and attorneys from all claims for loss or
damage caused by any act or failure to act  on the part of the Holder,
its  officers, attorneys, agents, directors and employees except for gross
negligence or willful misconduct.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)        As a non-exclusive remedy, upon the occurrence of an Event of
Default, the Holder may convert the remaining principal amount of the Notes and
accrued interest thereon at the Conversion Price upon giving a Notice of
Conversion to the Company. Except as otherwise provided herein, the Company
shall not have the right to object to the conversion and it shall release the
shares of Common Stock so elected.


Section 2.               Conversion.


(a)        Upon Maturity or at the discretion of the Holder, any unpaid
principal amount of this Note plus any accrued interest thereon shall be
convertible into shares of Common Stock at a Fifty Percent (50%) discount to the
lowest closing market price in the previous 10 days of trading to the date of
Notice of Conversion provided to the Company.  (the “Conversion Price”), at the
option of the Holder, in whole or in part  Shares issued upon conversion shall
become free trading stock as promulgated by the rules and regulations of the U.
S. Securities and Exchange Commission. The date on which such conversion is to
be effected (the “Conversion Date”). The Holder shall effect conversions by
surrendering the Note to be converted to the Company, together with the form of
notice attached hereto as Exhibit A (“Notice of Conversion”).  The Notice of
Conversion shall specify the amount of principal and accrued interest to be
converted. The Notice of Conversion, once given, shall be irrevocable.  If, at
Maturity, the Holder is converting less than all of the principal and interest
amounts represented by this Note, the Company shall deliver to the Holder a cash
payment equal to the amount of principal and interest, which is not converted at
Maturity.  Upon conversion in full of the Note or upon payment in full on or
before the Maturity Date, the Purchaser shall return the Note to the Company for
cancellation.  Upon maturity of this Note, the debt owed by the Company is
considered to comply with the Securities Act of 1933 and Holder, upon
conversion, can seek and render a legal opinion from qualified legal counsel to
have the restrictions lifted from the security.


(b)        The Company shall use reasonable efforts to deliver to the Holder not
later than ten (10) Business Days after the Conversion Date, (i) a certificate
or certificates representing the number of shares of Common Stock being acquired
upon the conversion of this Note, and once this Note so converted in part shall
have been surrendered to the Company, the Company shall deliver to the Holder a
Note in the principal amount, if any, of this Note not then converted; provided,
however, that the Company shall not be obligated to issue certificates
evidencing the shares of Common Stock issuable upon conversion of this Note
until this Note is either delivered for conversion to the Company or the Holder
notifies the Company that this Note has been lost, stolen or destroyed and
provides an affidavit of loss and an agreement reasonably acceptable to the
Company indemnifying the Company from any loss incurred by it in connection with
such loss, theft or destruction.


(c)           No fractional shares of Common Stock shall be issuable upon a
conversion hereunder and the number of shares to be issued shall be rounded up
or down to the nearest whole share.


(d)        The issuance of a certificate or certificates for shares of Common
Stock upon conversion of this Note shall be made without charge to the Holder
for any documentary stamp or similar taxes that may be payable in respect of the
issuance or delivery of such certificate, provided that the Company shall not be
required to pay any tax that may be payable in respect of any transfer involved
in the issuance and delivery of any such certificate upon conversion in a name
other than that of the Holder and the Company shall not be required to issue or
deliver such certificates unless or until the person or persons requesting the
issuance thereof shall have paid to the Company the amount of such tax or shall
have established to the satisfaction of the Company that such tax has been paid.


(e)        The portion of the principal amount and accrued but unpaid interest
on the Note, if any, which is converted into Common Stock shall be canceled upon
conversion.


(f)         The Notice of Conversion (Exhibit A) shall be given to the Company
ten (10) days prior to the anniversary of Issuance Date or Maturity and shall be
effected on the Maturity Date no later than 5:00 p.m. Nevada time on such
Day.  In the event that the Notice of Conversion is deemed given to the Company
after 5:00 p.m. Nevada time on any Business Day or at any time on a day that is
not a Business Day, Notice of Conversion will be deemed given on the following
Business Day.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3.         Absolute  Payment
 Obligation;       Except  as  expressly  provided  herein,  no provision of
this Note shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of, and interest on, this Note at the
time, place, and rate, and in the coin or currency, herein prescribed.  This
Note is a direct obligation of the Company.  This Note ranks pari passu with all
other Notes now or hereafter issued under the terms set forth
herein.  Notwithstanding the foregoing, the Company reserves the right to enter
into a variety of funding agreements at any time during the period of this Note
with terms and conditions dictated by market conditions and the capital needs of
the Company.


Section 4.        Loss, Theft, Mutilation or Destruction.  If this Note shall be
mutilated, lost, stolen or destroyed, the Company shall execute and deliver, in
exchange and substitution for and upon cancellation of a mutilated Note, or in
lieu of or in substitution for a lost, stolen or destroyed Note, a new Note for
the principal amount of this Note so mutilated, lost, stolen or destroyed but
only upon receipt of an affidavit of such loss, theft or destruction of such
Note, and, if requested by the Company, an agreement to indemnify the Company in
form reasonably acceptable to the Company.


Section 5.        Payment Dates.   Whenever any payment or other obligation
hereunder shall be due on a day other than a Business Day, such payment shall be
made on the next following Business Day.


Section 6.        Notices.   All notices, requests and other communications
hereunder must be in writing and will be deemed to have been duly given only if
delivered personally against written receipt, by facsimile transmission against
facsimile confirmation, electronic mail, or mailed by recognized overnight
courier prepaid, to any officer of the Company at the following addresses:


If to the Company:
National Automation Services, Inc.
 
P.O. Box 400775
 
Las Vegas, NV  89140
     
RChance@nasv.biz
 
Attn:  Robert W. Chance, President & CEO





If to the Holder:
The Entrust Group Inc. fbo Sharon V Kinney  #60-01250
 
14269 Isanti Street NE
 
Ham Lake, MN 55304
 
shmikinn@aol.com

 
 
All such notices, requests and other communications will (a)  if
delivered  personally to the address as provided  in this Section 8,  be deemed
given upon delivery, (b)  if delivered  by facsimile transmission to the
facsimile number as provided for in this Section 8, be deemed given upon
facsimile confirmation, (c) if delivered by overnight courier to the address as
provided in this Section 8, be deemed given on the earlier of the first Business
Day following the date sent by such overnight courier or upon receipt and (d) if
by electronic mail, when directed to an electronic mail address provided for in
this Section 8, be deemed given upon delivery (in each case regardless of
whether such notice, request or other communication is received by any other
Person to whom a copy of such notice is to be delivered pursuant to this Section
8). Any party from time to time may change its address, facsimile number, email
address or other information for the purpose of notices to that party by giving
notice specifying such change to the other party hereto.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 7.        Waiver.  Any waiver by the Company or the Holder of a breach
of any provision of this Note shall not operate as or be construed to be a
waiver of any other breach of such provision or of any breach of any other
provision of this Note.  The failure of the Company or the Holder to insist upon
strict adherence to any term of this Note on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Note.  Any waiver must
be in writing.


Section 8.        Invalidity.    If  any  provision  of  this  Note  is  held  to  be  invalid,  illegal  or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is held to be inapplicable to any person or circumstance, it shall
nevertheless remain applicable to all other persons and circumstances.


Section 9.        Rules of Construction. By its acceptance of this Note, Holder
acknowledges and agrees that he has been represented by counsel during the
negotiation and execution of this Note, and therefore he waives the application
of any law, regulation, holding or rule of construction providing that
ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.


Section 10.      Governing Law.  This Note shall be construed and enforced in
accordance with and governed by the internal laws of the State of Nevada,
without regard to its principles of conflicts of laws.


Section 11.      Consent to Jurisdiction; Service of Process.   The Company and
Holder, by his acceptance of this Note, each irrevocably consents and agrees
that any proceeding commenced by it arising out of or relating to this Note
shall be brought only in the applicable court in the State of Nevada in any
other manner provided by applicable law.


Section 12.      Waiver of Jury Trial. The Company and Holder, by his acceptance
of this Note, each irrevocably waives any and all right to trial by jury in any
proceeding arising out of or related to this Note.


Section 13.      Transfer; Assignment.  This Note is not transferable,
negotiable or assignable by
Holder except pursuant to the laws of descent and distribution.


Section 14.      Headings.  Headings are for convenience of reference only and
shall not limit or otherwise affect or be used in the construction of any of the
terms or provisions hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized as of the date first above indicated.
 

   
NATIONAL AUTOMATION SERVICES, INC.
                                         
 
             
By:
       
Name: Robert W. Chance
        Title: President & CEO                  
Note Holder:
    The Entrust Group Inc. fbo Sharon V Kinney #60-01250                   :    
                  Read & Approved  

 
 
 

--------------------------------------------------------------------------------